UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 30, 2014 CAMP NINE, INC. (Exact name of registrant as specified in its charter) Nevada 333-184881 45-5401931 (State or other jurisdiction ofincorporation) (Commission File Number) (IRS Employer Identification No.) 546 Fifth Avenue, 14rd Floor New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (212) 702-7163 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws. On May 30, 2014, Camp Nine, Inc. (the “Company”) amended its Articles of Incorporation (the “Amendment”) to increase the aggregate number of shares which the Company shall have authority to issue to 700,000,000 shares.The total number of shares of common stock, par value $0.001 per share, that the Company shall have authority to issue is 500,000,000 shares.The total number of shares of preferred stock, par value $0.001 per share, that the Company shall have authority to issue is 200,000,000 shares. A copy of Amendment has been included as an exhibit to this report. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Nevada Certificate of Amendment to Articles of Incorporation for Camp Nine, Inc., dated May 29, 2014. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:June 2, 2014 CAMP NINE, INC. By: /s/ Sergio Traversa Name:Sergio Traversa Title: Chief Executive Officer 3
